THE     ATTOWNET         GENERAL.
                            OF  TEXllS

                            January11, 1988




    Honorable Travis S. Ware              Opinion No. JM-841
    Criminal District Attorney
    Lubbock County Courthouse             Re:   Whether article 18.17
    P. 0. Box 10536                       of the Code of Criminal
    Lubbock, Texas 79408                  Procedure requires    peace
                                          officers employed    by   a
                                          state institution of higher
                                          education    to     deliver
                                          abandoned   and   unclaimed
                                          property to the county pur-
                                          chasing agent (RQ-1251)
    Dear   Mr.   Ware:

P        You ask whether article 18.17 of the Code of Criminal
    Procedure requires peace officers employed by a state
    institution of higher education to deliver abandoned and
    unclaimed property to the county purchasing agent.
         You provide the following background             information
    which has prompted your question.
                   The campus security personnel of [a
             state] institution    of   higher   learning
             . . . who are commissioned as peace officers
             in this state, have been turning        over
             abandoned and unclaimed property which has
             come   into   their   possession   to    the
             institution of higher learning which is
             selling   the   abandoned   and    unclaimed
             property.
         House Bill No. 2187, Acts 1987, 70th Leg., ch. 1002,
    51, at 6792, effective September 1, 1987, amended article
    18.17, Code of Criminal Procedure to read, in pertinent
    part, as follows:
                (a) All unclaimed or abandoned personal
             property of every kind, except whiskey, wine
             and beer, seized by any [state-or--eeanty]
             peace officer in the State of Texas which is




                                p. 4059
Honorable Travis S. Ware - Page 2   (JM-841)



      not held as evidence to be used in any
      pending case and has not been        ordered
      destroyed or returned to the person entitled
      to possession of the same by a magistrate,
      which shall remain unclaimed for a period of
      30 days shall be delivered for sale to the
      purchasing agent of the municivalitv or
      county in which the property was seized. If
      a veace officer of a municivalitv seizes the
      provertv. the veace officer shall deliver
      the wror+rtv to the vurchasina agent of the
      municivalitv. If anv other veace officer
      seizes the vrovertv. th veace of.fxer shall
      uver    the vrovertv toethe vurchasinu auent
      of the county.   If the county has no pur-
      chasing agent, then such property shall be
      sold by    the   sheriff of    the   county.
      (Emphasis reflects change in wording in
      article 18.17 resulting from amendment.)
     It appears that your concern has been prompted by the
general provision in the amendment which states "If any
other peace officer seizes the property, the peace officer
shall deliver the property to the purchasing agent of the
county."
     In the Bill Analysis to H.B. No. 2187 it is stated:
       BACKGROUND
          Article   18.17,    Code   of    Criminal
       Procedure, provides for the disposition by a
       county of unclaimed or abandoned personal
       property seized by peace officers.        No
       similar   procedure   is   prescribed    for
       municipalities.


          This bill would require municipalities to
       dispose of seized property in the manner
       currently provided for counties to do so.
Bill Analysis to H.B. No. 2187, 70th Leg. (1987), on   file
in Legislative Reference Library.
     Section 51.203 of the Education Code      provides for
campus security at institutions of higher      learning, as
follows:




                       p. 4060
Honorable Travis S. Ware - Page 3   (JM-841)



         The governing boards     of each     state
      institution of higher education may employ
      campus security personnel for the purpose of
      carrying out    the   provisions   of    this
      subchapter and may commission them as peace
      officers. Any officer commissioned under
      this section is vested with all the vowers,
      privileses. and immunities of veace officers
      while on the vrovertv under the control and
      iurisdiction of the institution of hisher
      education or otherwise in the verformance of
      his duties.   Any officer assigned to duty
      and commissioned shall take and file the
      oath required of peace officers, and shall
      execute and file a good and sufficient bond
      in the sum of $1,000, payable to          the
      governor and his successors in office, with
      two or more good and sufficient sureties,
      conditioned    that    he    will     fairly,
      impartially, and faithfully perform all the
      duties that may be required of him by law.
      The bond may be sued on from time to time in
      the name of any person injured until the
      whole amount of the bond is recovered.
      (Emphasis added.)
     Section 51.213 of the Education Code authorizes the
governing boards of the state institutions of higher
learning to promulgate rules providing for the disposition
of abandoned and unclaimed personal property as follows:
          The sovernina    board of    each   state
       institution of hiaher education, includinq
       public iunior colleues, is authorized to
       promulaate rules and reuulations vrovidinq
       for the    disvosition of    abandoned   and
       unclaimed versonal vrovertv coming into the
       possession of the campus security personnel
       where the personal property is not being
       held as evidence to be used in any pending
       criminal case. (Emphasis added.)
     Section 21.483 of the Education Code is similar to
section 51.203 in that it authorizes the board of trustees
of any public school district to employ campus security
personnel. Like section 51.203, it provides that "Any
officer commissioned under this section is vested with all
the powers, privileges, and ~immunities of peace officers
while on the property under the control and jurisdiction.
of the district. . . .'I In construing section 21.483, it



                       p. 4061
Honorable Travis S. Ware - Page 4   (m-841)



was stated in Attorney General Opinion JM-239 (1984) that
the scope of peace officer's powers under this section
depends upon the nature and scope of their. duties as
defined by the employing school district board of trustees
and applicable sections of the Education Code.
     It appears your concern is whether the amendment of
article 18.17 by H.B. No. 2187 repeals section 51.213 of
the Education Code since the amendment of article 18.51 is
the later enactment.
     Section 311.026 of the Government Code provides
generally that a special statute prevails over a general
statute unless the general     provision is the    later
enactment &   the manifest intent is that such provision
prevail. See Attorney General Opinion MW-261 (1980).,
When the amendment of article 18.17 of the Code of
Criminal Procedure is construed together with sections
51.203 and 51.213, it becomes apparent that the general
provision of the amendment of article 18.17 did not
reflect a manifest legislative intent to repeal the
special provisions applying to campus security personnel
of institutions of higher learning under section 51.203
and 51.213.
                                                             -7
     Article 18.17 of the Code of CriminalProcedure     as
amended by H.B. No. 2187, does not require 'peace officers
employed by a state institution of higher learning to
deliver abandoned and unclaimed property to the county
purchasing agent where the governing board of the state
institution of higher learning has promulgated rules and
regulations for the disposition of such property pursuant
to the provisions of sections 51.203 and 51.213 of the
Education Code.
                       SUMMARY
          Article 18.17 of the Code of Criminal
       Procedure, as amended by House Bill No.
       2187, 70th Legislature (1987), does not
       require peace officers employed by a state
       institution of higher learning to deliver
       abandoned and unclaimed property to the
       county purchasing agent where the governing
       body of the state institution of higher
       learning   has    promulgated   rules   and           -,,
       regulations for the disposition of such
       property pursuant to the provisions      of
       sections 51.203 and 51.213 of the Education
       Code.



                       p. 4062
     Honorable Travis   S.   Wa~re -   Page 5 (JM-841)



                                            Very truly y+$,   ,
                                                I


                                                    MATTOX
                                            Attorney General of Texas
     MARY KELLER
     Executive Assistant Attorney General
     JUDGE ZOLLIE STEAKLEY
     Special Assistant Attorney General
     RICK GILPIN
     Chairman, Opinion Committee
     Prepared by Tom G. Davis
     Assistant Attorney General




,-




                                p. 4063